Barrett, J.
This case is within the doctrine laid down in Le Boutillier v. The Mayor, &c., Geraty v. The Mayor, &e., and Nearn v. The Mayor, &c,*
It may now he deemed the settled rnle in this court that obstructions of the streets will not be permitted, and that business men cannot, even with such a permit as that now submitted, encroach upon the highway with their show-cases. The case of People ex rel. O’Reilly v. Mayor, &c., of N. Y. (59 How. Pr., 277), is ample authority for the writ of mandamus where, as here, neighboring merchants are (as in the nature of things they must be) specially injured by such obstructions.
The mandamus must issue as prayed for except as to the revocation of the permit, but, as these are public officers, without costs.†

 Unreported decisions at Chambers of the Supreme Court.


The writ directed that the respondents “ henceforward remove and keep removed from said portion of said sidewalk all show-cases and piles of goods obstructing said sidewalk, and particularly the said show-cases, and" piles of goods in front of or near the entrances to Nos. 10 and 14 West Fourteenth street, in said city of New York, and to exercise the lawful power and authority vested in you, and each of you, as such Commissioner of Public Works and Superintendent of the Bureau of Incumbrances, to keep said portion of said sidewalk free and clear from the obstructions and incumbrances aforesaid, and to prevent the occupancy or obstruction of said portion of said street or sidewalk by the placing thereon of show-cases or other articles.”